Case 6:19-cv-00596-JDK-KNM Document 8 Filed 06/22/20 Page 1 of 3 PageID #: 30



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

ROBERT MILLER,                                              §
                                                            §
           Plaintiff,                                       §
                                                            §
v.                                                          §
                                                                         Case No. 6:19-CV-596-JDK-KNM
                                                            §
BRIAN COLLIER, ET AL.,                                      §
                                                            §
           Defendants.                                      §

                     ORDER ADOPTING REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

           Plaintiff Robert Miller, an inmate proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United States

Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On December 23, 2019, Judge

Mitchell issued a Report and Recommendation (Docket No. 4), recommending that the action be

dismissed with prejudice for purposes of in forma pauperis proceedings pursuant to 28 U.S.C.

§ 1915(g). Id. at 5. A return receipt indicating delivery to Plaintiff was received by the Clerk on

January 2, 2020. Docket No. 7.

           This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. 1 The Court therefore reviews the Magistrate Judge’s findings


1
    After the Report and Recommendation was filed, Plaintiff filed two motions to dismiss, stating that he would dismiss


                                                      Page 1 of 3
Case 6:19-cv-00596-JDK-KNM Document 8 Filed 06/22/20 Page 2 of 3 PageID #: 31



for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 4) as the

findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 4)

be ADOPTED. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g).

        In accordance with the Court’s order entered in Miller v. Bustos, No. 6:20-cv-167, at *4–5

(May 21, 2020), Plaintiff Robert Miller may not refile this lawsuit unless he first obtains written

permission from a judge of this Court or the Fifth Circuit Court of Appeals and pays in advance

the full filing fee of $400.00. The Clerk shall not file or return any motions or other pleadings

filed by Plaintiff Robert Miller in this lawsuit, except for a notice of appeal, which must be

accompanied by the appeal fee of $505.00. Plaintiff shall not be granted leave to proceed in forma

pauperis on appeal in this civil action.




this lawsuit if the Court granted him an “immediate transfer” to the Montford Unit and issued a “restraining order
against Lorenzo Bustos.” Docket Nos. 5–6. These motions do not present any arguments against or mention the
Magistrate Judge’s Report and Recommendation and therefore cannot be construed as objections.


                                                  Page 2 of 3
Case 6:19-cv-00596-JDK-KNM Document 8 Filed 06/22/20 Page 3 of 3 PageID #: 32




  So ordered and signed on this
  Jun 22, 2020




                                  Page 3 of 3
